TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00756-CR


NO. 03-99-00757-CR


NO. 03-99-00758-CR







Harold Dean Pursley, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NOS. 49710, 49711 & 49712, HONORABLE WILLIAM E. BACHUS, JR., JUDGE PRESIDING







Appellant Harold Dean Pursley pleaded guilty to aggravated sexual assault of a
child, indecency with a child, sexual performance of a child, and possession of child pornography. 
The district court assessed punishment at imprisonment for fifty years for each count of
aggravated sexual assault, ten years for each count of indecency with a child, twenty years for the
sexual performance of a child, and ten years for the possession of child pornography.

Appellant's court-appointed attorney filed a brief in each cause concluding that the
appeal is frivolous and without merit.  The briefs meet the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of each brief was delivered to appellant, and
appellant was advised of his right to examine the appellate record and to file a pro se brief.  No
pro se brief has been filed.

We have reviewed the records and counsel's briefs and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the
appeals.

The judgments of conviction are affirmed.




	                                                                       


	Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Kidd and Smith

Affirmed

Filed:   April 6, 2000

Do Not Publish